Citation Nr: 1014855	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, that denied a higher rating for PTSD.  

In September 2009, the Board remanded this case.  


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social 
impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in June 2005.  Thereafter, additional 
VCAA letters were sent in May 2006 and October 2009.  
Cumulatively, the letters fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notifications: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "Veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  

The Board notes that the VCAA notices along with the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) provided information to the claimant relevant to 
the specific pertinent diagnostic codes.  Also, in addition, 
in a May 2006 letter, the section entitled "How VA 
Determines the Disability Rating," specifically cited to the 
impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The Veteran was 
notified of the same in the July 2006 SOC.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected PTSD disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The case was remanded for the Veteran to be afforded a VA 
examination, which was conducted in October 2009.  The VA 
examination report is thorough and supported by the record.  
This report included a review of the pertinent history and 
examination of the Veteran.  His current symptoms were 
discussed.  Therefore, the examination in this case is 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




PTSD

Historically, the Veteran was granted service connection for 
PTSD in a January 2003 rating decision.  A 30 percent rating 
was assigned effective October 16, 2002.  In an April 2004 
rating decision, the rating for PTSD was increased to 50 
percent effective March 22, 2004.  

In May 2005, correspondence was received from the Veteran in 
which he requested an increased rating for his PTSD.  VA 
treatment records dated in April and May 2005 were received 
which reflected that the Veteran was under stress in his 
relationship with his daughter.  He indicated that she was 
having drug addiction problems and was verbally abusing him.  
In addition, he reported that his wife had died the prior 
November 2004.  With regard to his other relationships, the 
Veteran stated that he was planning on visiting some friends 
and had been going out with a woman once in a while.  The 
Veteran related that he was taking his depression medication 
which helped him.  His Global Assessment of Functioning (GAF) 
was 55 at this time.  

Additional VA records were thereafter received.  In 
June 2005, the Veteran was afforded a VA examination.  The 
Veteran stated that he was not employed as he had not worked 
since his retirement.  He was the primary caretaker for his 
daughter who had multiple medical problems derived from a 
motorcycle accident.  His wife had passed away in November 
2004, after 36 years of marriage.  The loss of his wife had 
been difficult on the Veteran.  The Veteran indicated that 
his daughter was now his sole responsibility and there were 
conflicts between them.  He had an instance where he had 
swatted her on the back of the head and was now under 
investigation from Child and Family Protective Services.  The 
Veteran stated that he recognized that what he did was wrong 
and he had no other history of violent behavior.  He had been 
attending individual and group therapy.  Currently, he was 
sleeping poorly and never felt rested.  He had been 
experiencing frequent nightmares with all of the current 
stress.  He had intrusive memories and utilized avoidance 
behavior.  However, he was active in his church and his 
friends were supportive.  Nevertheless, he did not engage in 
many social activities since he had to cope with his daughter 
and did not have much time.  He was afraid of leaving her 
alone and felt guilty and trapped.  The Veteran admitted to 
hypervigilance and reported that he was unable to relax or to 
let his guard down.  He was also concerned about his recent 
diagnosis of Parkinson's disease.  The Veteran related that 
he had increased irritability, poor concentration, and 
forgetfulness.  He felt that he was unable to focus.  He 
denied having any drug or alcohol problems or other legal 
issues.  

On mental status examination, the Veteran appeared neatly and 
cleanly dressed and demonstrated good personal hygiene.  The 
Veteran was very pleasant and cooperative during the 
examination.  His mood was anxious and dysphoric.  His affect 
was congruent.  He appeared rather nervous and agitated 
during the session.  His thought content and processes were 
within normal limits.  There was no evidence of delusions or 
hallucinations.  The Veteran maintained eye contact 
throughout the session.  There was no inappropriate behavior 
noted.  The Veteran reported that he often felt like giving 
up although he denied any active suicidal ideations.  The 
Veteran also denied homicidal ideations.  The Veteran was 
able to maintains his personal hygiene and perform his 
activities of daily living.  The Veteran was alert and 
oriented times four.  There was no evidence of gross memory 
loss or impairment.  His speech was linear and coherent.  His 
speech was of normal rate and volume.  

The examiner concluded that the Veteran met the criteria for 
a diagnosis of PTSD.  The Veteran reported having recurrent 
intrusive memories of his experiences in Vietnam as well as 
recurring nightmares that had increased in frequency.  The 
Veteran reported taking efforts to avoid thinking or talking 
about his experiences.  The Veteran also reported a 
diminished interest in significant activities and feelings of 
detachment from others.  The Veteran stated that he had 
difficulty sleeping, irritability, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The 
Veteran was receiving fairly extensive treatment for his 
PTSD, but due to his ongoing psychosocial stressors, he had a 
limited response to the treatment.  The Veteran was unable to 
identify any significant period of remission.  His GAF was 
48.  The examiner noted that the Veteran had undergone some 
additional significant stressors such as losing his wife and 
having to care for his daughter.  Thus, the Veteran had very 
little time to engage in recreational pursuits or becoming 
involved in meaningful social relationship.  Since the death 
of his wife, he had noted an increase in his symptoms of PTSD 
and the Veteran had started individual psychotherapy sessions 
in addition to all of the treatment that he had already been 
receiving.  Despite all of his best efforts and involvement 
in several modes of treatment, it appeared that the Veteran's 
symptoms of PTSD had not improved most likely due to his 
ongoing stressor.  At this time, due to the chronicity of the 
Veteran's symptoms, his ongoing stressors, and his limited 
response to even intensive treatment, the Veteran's prognosis 
was very guarded.  The Veteran was alert and oriented and did 
not demonstrate any significant impairment in judgment.  
Therefore, at this time he appeared competent to manage his 
finances.  

Thereafter, the Veteran continued to receive VA psychiatric 
treatment.  In December 2005, the Veteran reported that he 
was still looking for a companion and was still having 
problems with his daughter.  On mental status examination, 
the Veteran appeared clean, neatly dressed, and groomed.  His 
attitude and general behavior was cooperative.  He was 
oriented times three.  His rapport was easily established and 
his tone was good.  His psychomotor activity was relaxed.  He 
had no side effects.  His mood and affect was pleasant and 
upbeat.  His thought process was logical.  His thought 
content revealed no suicidal or homicidal ideations.  He had 
no delusions.  There were no ideas of reference.  He was 
preoccupied with wanting a companion, but there were no 
obsessions or compulsions.  His anxiety was mild.  His 
intelligence was average.  His cognitive testing revealed 
that he was grossly intact.  The diagnosis was PTSD with a 
GAF of 55.  In April 2006, his GAF was again shown to be 55.  
It was noted that the Veteran's daughter was still causing 
problems at this time.  

Thereafter, over the next year, his GAF score improved to 60.  
His daughter began living on her own and the Veteran 
remarried.  Eventually, his daughter died and the Veteran 
began having some marital problems related to finances and 
sexual issues.  During this time frame, the Veteran had 
slight mood depression and was anxious, but his cognitive 
functioning remained intact.  In December 2008, examination 
revealed good orientation, alertness, thought process, mood 
and affect, insight, and judgment.  He did not have any 
psychotic symptoms, suicidal ideation, assault intent, or 
homicidal ideation.  His GAF remained at 60.  

In October 2009, the Veteran was afforded another VA 
examination.  It was noted that the Veteran had remarried 
three years ago to a younger woman and he was concerned with 
his sexual issues.  The Veteran related that he was clumsy 
and nervous.  He indicated that he basically stayed at home 
and did not have any friends anymore.  Rather, he spent time 
with his wife and dogs.  He indicated that he was having 
problems with control over his bowel and bladder and had 
experienced accidents.  These problems haunted him and he 
became frustrated and depressed.  There was no apparent 
impairment of thought processes or communication.  The 
Veteran was also able to perform his activities of daily 
living.  On mental status examination, he was fully oriented, 
well-groomed, friendly, and cooperative.  His mood was very 
mildly dysphoric with full and reactive affect.  The Veteran 
denied having suicidal intent/planning, homicidal ideation, 
hallucinations, or delusions.  His attention, memory, and 
judgment all appeared to be within normal limits.  The 
examiner felt that the Veteran had PTSD by history and the 
more appropriate current diagnosis was adjustment disorder 
with mixed anxiety and depressed mood.  His overall GAF was 
65.  His PTSD GAF was 75.  The examiner felt that the 
relationship between his current mental health and his 
occupational and social functioning was unclear due to the 
changed diagnosis.

The Court has held that VA is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Although the examiner provided a 
separate GAF score for PTSD, it is apparent that there are 
intermingled symptoms with the adjustment disorder.  Thus the 
Board will attribute all psychiatric findings to the service-
connected PTSD.  

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
found no basis for drawing a distinction between initial 
ratings and increased rating claims for applying staged 
ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a 
material change in the disability level and a uniform rating 
is warranted.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran has been assigned a 50 percent rating for PTSD.  
While the Veteran and his representative assert that he 
experiences severe symptoms on a daily to weekly basis, the 
Board finds that symptoms reflective of severe impairment 
under the rating criteria are not demonstrated in the record.  
Significantly, the record contains multiple evaluations as 
well as outpatient records which span years.  The Board finds 
that if the Veteran did in fact have symptoms that fall 
within the parameters of severe impairment, there would be 
documentation of such as he has received regular treatment, 
as shown in the record.  The Board notes that the Veteran may 
in fact believe that his symptoms are severe; however, the 
types of symptoms characterized as severe are not in fact 
demonstrated nor are similar symptoms shown.  The record 
shows years of treatment and is more probative than the 
general contentions of the Veteran and his representative.  

The Veteran does not meet the criteria for a 70 percent 
rating.  His PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas.  His GAF 
scores have ranged from serious to moderate during the course 
of the appeal, with the Veteran's functioning improving from 
48 to 60 during the course of the appeal.  The Veteran has 
experienced various stressors during the course of the 
appeal, including caring for a disabled daughter, his wife 
dying, and being diagnosed with Parkinson's disease.  His 
PTSD has been impacted since his ability to cope with such 
stresses has been involved.  Nevertheless, he has not 
exhibited symptoms that would fall within the 70 percent 
criteria range.  

The Veteran does not have suicidal ideation nor did he have 
any plans or attempts in that regard.  The Veteran does not 
engage in obsessional rituals.  His speech is not 
intermittently illogical, obscure, or irrelevant.  The 
Veteran is able to adequately communicate his thoughts, as 
shown in the many treatment records.  Further, his rate of 
speaking is normal.  His thoughts are relevant.  

The Veteran does not have panic attacks.  While the Veteran 
has depression, it is not to the extent that he is unable to 
function independently, appropriately and effectively.  He 
also has some irritability.  There was an incident when the 
Veteran struck his now deceased daughter.  However, he did 
not repeat the behavior and knew that he had not acted 
appropriately.  He has also reported having anger issues 
where he curses in public, but he does not exhibit any 
violent behavior outside of the isolated incident which was 
not followed by additional violent behavior.  

There is no evidence of spatial disorientation.  The Veteran 
does not have neglect of personal appearance and hygiene.  On 
examination, he appeared clean, neat, and appropriately 
dressed.  He has been consistently able to perform his 
activities of daily living.

The Veteran is retired.  He has a myriad of medical problems 
that result in industrial impairment.  While he has some 
difficulty adapting to work and in social situations due to 
his PTSD, such difficulty in establishing and maintaining 
effective work and social relationships is contemplated 
within a 50 percent rating.  He is not unable to maintain a 
relationship.  He has referred to friends during the course 
of his appeal and has remarried during the course of his 
appeal.  He has consistently indicated that he wants and 
seeks companionship.  His time limitations for recreational 
activities during the earlier part of the appeal period were 
due to the necessity of caring for his daughter, not due to a 
lack of desire from his PTSD.  The Veteran currently reports 
some marital issues and has indicated that he prefers to stay 
at home; however, the primary reasons for these problems are 
not his PTSD, but other physical problems apparently related 
to his prostate cancer and/or Parkinson's disease.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an evaluation in 
excess of 50 percent for his PTSD and the evidence shows that 
the criteria for a 70 percent rating are not met.  

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 70 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the preponderance 
of the evidence, including the clinical findings, shows that 
the Veteran's PTSD symptoms more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity.  The evidence does not support a finding of 
occupational and social impairment, with deficiencies in most 
areas based on the PTSD.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability, 
beyond what is contemplated by the rating criteria.  The 
Veteran is retired and has industrial limitations due to 
other significant medical problems.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's valorous and highly-decorated combat 
service in Vietnam, for which he was awarded the Combat 
Infantry Badge.  Under the facts of this case, however, 
because the preponderance of the evidence is against 
entitlement to an evaluation in excess of 70 percent, the 
Board has no discretion and the claim must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


